 1   Albert M. Ellis, SBN 79996
     Adam A. Ramirez, SBN 251064
 2   HAKEEM, ELLIS & MARENGO
     A Professional Law Corporation
 3   3414 Brookside Road, Suite 100
     Stockton, California 95219
 4   Telephone: (209) 474-2800
     Facsimile: (209) 474-3654
 5
     Attorneys for Defendant,
 6   Matthew Rowan Davies
 7

 8                    UNITED STATES DISTRICT COURT
 9                   EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,           Case No.: 2:12-CR-00255-TLN
11                      Plaintiff,       STIPULATION TO CONTINUE
                                         ADMIT/DENY HEARING; ORDER
12   v.
13   MATTHEW ROWAN DAVIES,
14                      Defendant.
15         STIPULATION TO CONTINUE ADMIT/DENY HEARING
16        Plaintiff United States of America, by and through its
17   counsel of record, and defendant, by and through his
18   counsel of record, hereby stipulate to the to following
19   facts and request the court enter an order thereon:
20        1. The admit/deny hearing in this matter is presently
21   scheduled to occur on February 13, 2020, at 9:30 A.M.
22        2. The defendant on November 18, 2019 became
23   incarcerated in San Joaquin County.
24        3. The defendant is anticipated to be released from
25   custody at the San Joaquin County Jail on or about June
26   7, 2020.
27        4. If the admit/deny hearing is continued until after
28   the defendant is released from custody, the expenses
                                        1
                STIPULATION TO CONTINUE ADMIT/DENY HEARING; ORDER
 1   associated with obtaining an order and transportation of

 2   the defendant to the court would be avoided, and thus

 3   efficiency and economy would be promoted by continuing

 4   the hearing until after the defendant’s release.

 5      5. The parties are available and request the court to

 6   reset the hearing to June 18, 2020, at 9:30 a.m., which

 7   is a date after the projected release date of the

 8   defendant.

 9      IT IS SO STIPULATED.

10
     Dated: February 5, 2020        /s/ Albert M. Ellis___
11                               Albert M. Ellis, Counsel for
                                 Matthew Davies
12

13   Dated: February 10, 2020       /s/ Vincenza Rabenn
                                 Vincenza Rabenn, Counsel for
14                               United States
15

16                                ORDER

17      Based upon the stipulation of the parties, the above-

18   requested continuance is so ordered this 10th day of

19   February, 2020.

20

21

22                                     Troy L. Nunley
                                       United States District Judge
23

24

25

26

27

28
                                     2
             STIPULATION TO CONTINUE ADMIT/DENY HEARING; ORDER
